Exhibit 10.1

 

EXECUTION COPY

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT  (this “Agreement”), is made and entered into as of
this 19th day of March, 2012 (the “Termination Date”), by and between Aventine
Renewable Energy Holdings, Inc., a Delaware corporation (the “Company”), and Ben
Borgen (“Executive,” and together with the Company, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, Executive serves as the Senior Vice President, Commodity Risk
Management of the Company pursuant to an employment agreement dated as of
March 15, 2010 (the “Employment Agreement”); and

 

WHEREAS, Executive will separate from employment with the Company effective as
of the Termination Date.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein and in satisfaction of the Company’s obligations to
Executive, the Company and Executive agree as follows:

 

ARTICLE I:           TERMINATION.

 

Section 1.1             Termination of Employment.  Executive’s employment as
the Senior Vice President, Commodity Risk Management of the Company shall
terminate effective as of the Termination Date.

 

Section 1.2             Other Positions.  In connection with the termination of
Executive’s employment pursuant to Section 1.1, Executive hereby agrees to
resign from any and all other positions he holds with the Company and its
affiliates, whether as an officer, director, employee or otherwise and following
the Termination Date, Executive shall have no authority to act on behalf of the
Company or any of its affiliates.

 

ARTICLE II:          TERMINATION PAYMENTS AND BENEFITS; EFFECT OF TERMINATION

 

Section 2.1             Compensation Upon Termination Date.  As soon as
practicable, but in no event later than 30 days following the Termination Date,
the Company shall (a) pay Executive any accrued but unpaid base salary earned
through the Termination Date, (b) reimburse Executive for any business expenses
incurred through, but not reimbursed prior to, the Termination Date, (c) pay to
Executive a payment for his accrued but unused vacation through the Termination
Date, and (d) pay or provide to Executive such vested accrued benefits, if any,
as to which Executive may be entitled under the Company’s employee benefit plans
and programs applicable to Executive as of the Termination Date (other than any
severance pay plan), which shall be paid or provided in accordance with the
terms of the applicable plan or program.

 

--------------------------------------------------------------------------------


 

Section 2.2             Termination Payment.  Subject to and in consideration of
Executive’s execution and non-revocation of the release set forth on Annex A
attached hereto, the Company agrees to pay or provide Executive with the payment
and benefits set forth in paragraphs 2.2(a) and 2.2(b) below.

 

(a)           A lump sum payment of $700,000 (the “Termination Payment”) on the
date that is thirty (30) days following the Termination Date, subject to the
execution (and non-revocation) of the release (the “Payment Date”).

 

(b)           The Company shall pay the costs of continued group medical,
dental, and vision insurance coverage for Executive and his dependents under the
plans and programs in which Executive participated immediately prior to the
Termination Date, or materially equivalent plans and programs maintained by the
Company in replacement thereof, for a period of twelve (12) months following the
Termination Date (the “Coverage Period”); provided, that in the event the
medical, dental, and vision plans under which Executive and his dependents were
receiving benefits immediately prior to the Termination Date, or any applicable
replacement plan or program, is not fully-insured, then in lieu of the
foregoing, if Executive timely elects coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) and timely pays the
monthly premiums for such COBRA coverage, then the Company shall reimburse
Executive during the Coverage Period for the amount of such monthly premium that
is in excess of the active employee rate (excluding, for purposes of calculating
cost, an employee’s ability to pay premiums with pre-tax dollars), on a tax
grossed-up basis to the extent such monthly premium is taxable to Executive,
payable on the first Company payroll date in each month following the
Termination Date (collectively, the “COBRA Benefit”).

 

(c)           Executive has previously vested in 26,666 Restricted Stock Units,
which shall be settled on the date that is six (6) months following the
Termination Date; provided, that, notwithstanding the foregoing, delivery of
shares of Common Stock in respect of settlement of such Restricted Stock Units
shall be contingent upon Executive’s delivery of a certified check to the
Company for the full amount of the employment and income tax withholding
obligation arising in connection with such settlement.  Any unvested Restricted
Stock Units held by Executive as of the Termination Date shall be forfeited.

 

(d)           Executive has previously vested in 42,750 Options, which shall
remain exercisable until the Payment Date, and shall terminate as of such date
to the extent not exercised.  All unvested Options held by Executive shall
terminate as of the Termination Date.

 

(e)           The Company will deliver to Executive 22,596 shares of Common
Stock on the Payment Date.

 

(f)            All hybrid equity units held by Executive, whether vested or
unvested, shall terminate as of the Termination Date.

 

2

--------------------------------------------------------------------------------


 

(g)           Executive acknowledges and agrees that he is not otherwise
entitled to the payments and benefits other than as set forth above in this
Section 2.2 and that such payments and benefits constitute fair and sufficient
consideration for Executive’s execution, delivery to the Company and
non-revocation of the release set forth on Annex A.

 

Section 2.3             Withholding of Taxes.  The Company may withhold from any
benefits or compensation payable under this Agreement all federal, state, city
or other taxes as may be required pursuant to any law or governmental regulation
or ruling. Any withholding amounts due to be withheld under this Agreement shall
be withheld from the Termination Payment.

 

Section 2.4             Benefit Eligibility.  As of the Termination Date (or any
earlier termination of employment), Executive shall cease to be eligible to
participate in any of the Company’s employee benefit plans for the benefit of
employees and officers, other than his right to elect continuation coverage
under any group health plan.

 

Section 2.5             No Other Payments.  Executive acknowledges and agrees
that the Company does not owe Executive any wages; compensation; bonuses;
deferred compensation; awards; sick pay; personal leave pay; notice pay;
severance pay; vacation pay; expense reimbursement; payments, rights, or
continued coverage under any medical or other benefit policy or plan or
qualified or non-qualified retirement plan; or any other forms of remuneration
of any kind or nature, except as provided in this Agreement.

 

Section 2.6             Nondisclosure of Agreement; Noninterference.  Executive
acknowledges and agrees that the existence and terms of this Agreement are
highly confidential and could result in material harm to the Company if made
known to third parties.  Accordingly, Executive acknowledges and agrees that the
existence and terms of this Agreement may only be disclosed by Executive to his
spouse and legal and financial advisers who will be informed that they are to
keep any and all information regarding this agreement strictly confidential. 
Executive further acknowledges and agrees that he shall have no contact or
discussions with employees of the Company involving any human resources matters
(including, but not limited to, prior, current and future compensation
arrangements), which are highly confidential and sensitive and could result in
material harm to the Company if made discussed.  In the event that Executive
violates any of the provisions of this Section 2.6, Executive shall be required
to promptly return the Termination Payment to the Company.  Notwithstanding the
foregoing, the parties acknowledge that the Company may be required to disclose
certain aspects of this Agreement in accordance with applicable disclosure
compliance procedures.

 

Section 2.7             Survival of  Employment Agreement Provisions.  Sections
10 and 11 of the Employment Agreement shall continue to apply following the
Termination Date; provided, that, notwithstanding the foregoing, the provisions
of Section 11(a)(iii), Section 11(a)(iv) and Section 11(c) of the Employment
Agreement shall not apply to Executive following the Termination Date.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III:  MISCELLANEOUS

 

Section 3.1             Notices.  For purposes of this Agreement, notices and
all other communications provided for herein shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by facsimile or
when mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed to such address as provided in the
signature pages hereto or sent to such other address or facsimile number as each
party may furnish to the other in writing from time to time in accordance with
this Section 3.1.

 

Section 3.2             Applicable Law.  This Agreement is entered into under,
and shall be governed for all purposes by, the laws of the State of New York
without giving effect to any choice of law principles.

 

Section 3.3             No Waiver.  No failure by either Party hereto at any
time to give notice of any breach by the other Party of, or to require
compliance with, any condition or provision of this Agreement shall (a) be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time or (b) preclude insistence upon strict
compliance in the future.

 

Section 3.4             Severability.  If any provision of this Agreement is
held by a court of competent jurisdiction to be illegal, void or unenforceable,
such provision shall have no effect; however, the remaining provisions shall be
enforced to the maximum extent possible.  Further, if a court should determine
that any portion of this Agreement is overbroad or unreasonable, such provision
shall be given effect to the maximum extent possible by narrowing or enforcing
in part that aspect of the provision found overbroad or unreasonable.

 

Section 3.5             Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together will constitute one and the same Agreement.

 

Section 3.6             Headings.  The paragraph headings have been inserted for
purposes of convenience and shall not be used for interpretive purposes.

 

Section 3.7             Gender and Plurals.  Wherever the context so requires,
the masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.

 

Section 3.8             No Admission.  This Agreement is not intended, and shall
not be construed, as an admission that any of the Parties has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever. Should any provision of
this Agreement require interpretation or construction, it is agreed by the
parties that the entity interpreting or construing this Agreement shall not
apply a presumption against one party by reason of the rule of construction that
a document is to be construed more strictly against the party who prepared the
document.

 

Section 3.9             Section 409A.  Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and applied so that the
payments and benefits set forth herein either shall either be exempt from the
requirements of Section 409A of the Internal

 

4

--------------------------------------------------------------------------------


 

Revenue Code of 1986, as amended (together all the regulations and guidance
promulgated thereunder, “Section 409A”), or shall comply with the requirements
of Section 409A, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be exempt from or in compliance with
Section 409A.  Notwithstanding the foregoing, none of the Company or any of its
affiliates or any officer, director, employee, or agent of the Company or any of
its affiliates guarantees that this Agreement is exempt from, or complies with,
the requirements of Section 409A and none of the foregoing shall be liable for
the failure of this Agreement to be exempt from, or to comply with, the
requirements of Section 409A.

 

Section 3.10           Successors; Binding Agreement.

 

(a)  Company’s Successors.  This Agreement shall be binding upon and shall inure
to the benefit of the Company and its successors and assigns.

 

(b)  Executive’s Successors.  No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon Executive’s death, this Agreement and all
rights of Executive hereunder shall inure to the benefit of and be enforceable
by Executive’s beneficiary or beneficiaries, personal or legal representatives,
or estate, to the extent any such person succeeds to Executive’s interests under
this Agreement.  Executive shall be entitled to select and change a beneficiary
or beneficiaries to receive any benefit or compensation payable hereunder
following Executive’s death by giving the Company written notice thereof.  In
the event of Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary(ies), estate or other legal representative(s).

 

Section 3.11           Entire Agreement.  Except as otherwise specifically
provided herein, this Agreement constitutes the entire agreement of the Parties
with regard to the subject matter hereof and supersedes all prior all prior
agreements of the Parties, including, without limitation, the Employment
Agreement. Except as otherwise provided herein, each party to this Agreement
acknowledges that no representation, inducement, promise or agreement, oral or
written, has been made by either party, or by anyone acting on behalf of either
party, which is not embodied herein, and that no agreement, statement, or
promise relating to Executive’s resignation from the Company, that is not
contained in this Agreement, shall be valid or binding. Any modification of this
Agreement will be effective only if it is in writing and signed by the Parties.

 

Section 3.12           Counterparts.  This Agreement may be executed in separate
counterparts (including by means of facsimile and/or pdf), each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

 

Section 3.13           Survival.  The terms of this Agreement shall survive
Executive’s cessation of service hereunder to the extent necessary to effectuate
the intent thereof.

 

5

--------------------------------------------------------------------------------


 

BY SIGNING BELOW, EXECUTIVE REPRESENTS AND WARRANTS THAT HE HAS CAREFULLY READ
AND FULLY UNDERSTANDS THE PROVISIONS OF THIS AGREEMENT AND HE HAS HAD AN
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL.  HE SIGNS HIS NAME VOLUNTARILY AND
WITH A FULL UNDERSTANDING OF ITS LEGAL CONSEQUENCES.  EXECUTIVE HEREBY ACCEPTS
AND AGREES TO ALL OF THE TERMS OF THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

Aventine Renewable Energy Holdings, Inc.

 

 

 

 

 

By:

/s/ John Castle

 

 

 

Name:

John Castle

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Ben Borgen

 

 

Ben Borgen

 

--------------------------------------------------------------------------------


 

ANNEX A

 

GENERAL RELEASE

 

1.                                       Termination of Employment.  Ben Borgen
(the “Executive”) acknowledges that he has separated from his employment with
Aventine Renewable Energy Holdings, Inc. (together with its successors and
assigns the “Company”) and that Executive’s last day of employment is March 19,
2012 (the “Termination Date”).

 

2.                                       Consideration.  In consideration of the
execution and effectiveness and non-revocation of this General Release, within
thirty (30) days following the Termination Date, the Company agrees to pay and
provide Executive with the payment set forth in Section 2.2 of the Separation
Agreement between the Executive and the Company dated March 19, 2012, subject to
the occurrence of the Effective Date (as defined below).

 

3.                                       Full Release.  Executive, for himself,
his heirs, executors, administrators, successors and assigns (hereinafter
collectively referred to as the “Releasors”), hereby fully releases and
discharges the Company, its parents, subsidiaries, affiliates, insurers,
successors, and assigns, and their respective officers, directors, employees,
related parties and agents (all such persons, firms, corporations and entities
being deemed beneficiaries hereof and are referred to herein as the “Related
Parties”) from any and all actions, causes of action, claims, obligations,
costs, losses, liabilities, damages and demands of whatsoever character, whether
or not known, suspected or claimed, which the Releasors have, from the beginning
of time through the date of this General Release, against the Related Parties
arising out of or in any way related to Executive’s employment with the Company
or the termination of his employment with the Company.  Notwithstanding anything
herein to the contrary, this General Release shall not (i) apply to any benefits
due to Executive under this General Release; (ii) apply to Executive’s rights to
indemnification from the Company or rights to be covered under any applicable
insurance policy with respect to any liability Executive incurred or might incur
as an employee, officer or director of the Company or a fiduciary of any Company
benefit plan including, without limitation, Executive’s rights under Section 10
of the Employment Agreement by and among the Company and Executive, dated as of
March 15, 2010 (the “Employment Agreement”); (iii) impair any vested benefits
Executive may have, as of the Termination Date, under any other employee benefit
plans and programs applicable to Executive as of the Termination Date; and
(iv) impair your rights to any continuation of medical coverage, pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

 

4.                                       Waiver of Rights Under All Applicable
Statutes, Contract And Common Law.  Executive understands that this General
Release waives all claims and rights Executive may have under certain applicable
federal, state and local statutory and regulatory laws, as each may be amended
from time to time, including but not limited to, the Age Discrimination in
Employment Act (including the Older Workers Benefit Protection Act) (“ADEA”),
Title VII of the Civil Rights Act; the Employee Retirement Income Security Act
of 1974; the Equal Pay Act; the Rehabilitation Act of 1973; the Americans with
Disabilities Act; the Americans with Disabilities Amendment Act, the Worker
Adjustment and Retraining Notification Act; the Family and

 

A-1

--------------------------------------------------------------------------------


 

Medical Leave Act, and all other statutes, regulations, contracts, common law,
and other laws in any and all jurisdictions.

 

5.                                       Informed and Voluntary Signature.  No
promise or inducement has been made other than those set forth in this General
Release.  This General Release is executed by Executive without reliance on any
representation by the Company or any of its agents.  Executive states that that
he is fully competent to manage his business affairs and understands that he is
waiving legal rights by signing this General Release.  Executive hereby
acknowledges that he has carefully read this General Release and has had the
opportunity to thoroughly discuss the terms of this General Release with legal
counsel of his choosing.  Executive hereby acknowledges that he fully
understands the terms of this General Release and its final and binding effect
and that he affixes his signature hereto voluntarily and of his own free will.

 

6.                                       Waiver of Rights Under the Age
Discrimination Act.  Executive understands that this General Release, and the
release contained herein, waives all of his claims and rights under the ADEA.
The waiver of Executive’s rights under the ADEA does not extend to claims or
rights that might arise after the date this General Release is executed.  All or
part of the consideration to be paid to Executive are in addition to any sums to
which Executive would be entitled without signing this General Release. For a
period of seven (7) days following execution of this General Release, Executive
may revoke the terms of this General Release by a written document received by
the Employer no later than 11:59 p.m. of the seventh day following Executive’s
execution of this General Release.  This General Release will not be effective
until said revocation period has expired without a revocation by Executive (the
“Effective Date”). Executive acknowledges that he has been given up to 21 days
to decide whether to sign this General Release. Executive has been advised to
consult with an attorney prior to executing this General Release and has been
given a full and fair opportunity to do so.

 

7.                                       Covenant Not To Sue.  Except for an
action brought to enforce this General Release or challenge the validity of the
ADEA waiver, Executive agrees to refrain from filing or otherwise initiating any
action, lawsuit, charge, claim, demand, grievance, arbitration or other legal
action against the Company or Related Parties over matters released or waived
herein, and agrees that he will refrain from participating in any action,
complaint, charge, claim, demand, grievance, arbitration or other legal action
initiated or pursued by any individual, group of individuals, partnership,
corporation or other entity against Executive and/or the Related Parties over
matters released or waived herein, except as required by law.  Notwithstanding
the foregoing, nothing in this General Release shall interfere with Executive’s
right to file a charge with or participate in an investigation or proceeding by
the Equal Employment Opportunity Commission or other federal or state regulatory
or law enforcement agency.  However, the consideration provided to Executive
under this General Release shall be the sole relief provided for the released
claims. Executive will not be entitled to recover and Executive agrees to waive
any monetary benefits or other recovery in connection with any such charge or
proceeding, without regard to who has brought such charge or proceeding.

 

8.                                       Litigation And Regulatory Cooperation. 
Executive shall (a) reasonably cooperate with the Company and/or Related Parties
in the defense or prosecution of any claims or actions now in existence or that
may be brought in the future against or on behalf of the Company and/or

 

A-2

--------------------------------------------------------------------------------


 

Related Parties that relate to events or occurrences that transpired while
Executive was employed by the Company and (b) reasonably cooperate with the
Company in connection with any investigation or review by any federal, state, or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while Executive was employed by the Company;
provided, that the forgoing shall not apply if the interests of the Company and
Executive are adverse.  Any request for such cooperation shall take into account
Executive’s other personal and business commitments.  For any such cooperation
that Executive provides after December 31, 2012, the Company shall pay Executive
a per diem fee for such cooperation (calculated as one-fifth the weekly gross
Base Salary at the rate in effect immediately prior to the Termination Date),
paid on the last day of the month following the month in which such fee was
earned.  The Company shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred by him in connection with providing such
cooperation, and for legal fees to the extent Executive in good faith reasonably
believes that he needs the advice of his own counsel.  Executive’s entitlement
to reimbursement of such costs and expenses, including legal fees, pursuant to
this Section 8, shall in no way affect Executive’s rights, if any, to be
indemnified and/or advanced expenses under law or in accordance with the
Company’s by-laws.  Any reimbursement of expenses pursuant to this Section 8
shall be made in the manner set forth in Sections 4(g) and 16(h)(vii) of the
Employment Agreement.

 

9.                                       Reaffirmation of Continuing Obligations
Under Employment Agreement And Applicable Law.  Nothing in this General Release
is intended to replace, supersede or supplant Executive’s independent and
obligations under the Employment Agreement that specifically continue following
a termination of his employment.  By executing this General Release, Executive
hereby acknowledges and reaffirms all such continuing obligations under the
Employment Agreement and applicable law, including but not limited to his
obligations set forth in Section 11 of the Employment Agreement, entitled
“Restrictive Covenants.”  These obligations include, without limitation,
Executive’s agreements concerning Confidential Information, non-competition and
non-solicitation.

 

10.                                 No Admission of Liability.  This General
Release shall not in any way be considered or construed as an admission by the
Company of any improper actions or liability whatsoever as to Executive or any
other person.

 

11.                                 Miscellaneous.

 

(a)                                  This General Release shall be governed in
all respects by the laws of the State of New York without regard to the
principles of conflict of law.

 

(b)                                 In the event that any one or more of the
provisions of this General Release is held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby. Moreover, if any
one or more of the provisions contained in this General Release is held to be
excessively broad as to duration, scope, activity or subject, such provisions
will be construed by limiting and reducing them so as to be enforceable to the
maximum extent compatible with applicable law.

 

A-3

--------------------------------------------------------------------------------


 

(c)                                  This General Release may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

(d)                                 The paragraph headings used in this General
Release are included solely for convenience and shall not affect or be used in
connection with the interpretation of this General Release.

 

(e)                                  This General Release and the Employment
Agreement represent the entire agreement between the parties with respect to the
subject matter hereto and may not be amended except in a writing signed by the
Company and Executive.

 

(f)                                    This General Release shall be binding on
the executors, heirs, administrators, successors and assigns of Executive and
the successors and assigns of the Related Parties and the Releasors and shall
inure to the benefit of the respective executors, heirs, administrators,
successors and assigns of the Related Parties and the Releasors.

 

[signature page follows]

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this General Release on
this date(s) set forth below.

 

 

Aventine Renewable Energy Holdings, Inc.

 

 

 

 

 

By:

/s/ John Castle

 

Name:

John Castle

 

Title:

Chief Executive Officer

 

 

 

Date:

3/19/2012

 

 

 

 

 

Executive

 

 

 

 

 

/s/ Ben Borgen

 

Ben Borgen

 

 

 

Date:

3/19/2012

 

--------------------------------------------------------------------------------